The evidence in this record has been carefully considered, in connection with the briefs and oral argument, and the Court has reached the conclusion that the decree of divorce should have been in favor of appellant on the ground of cruelty, and not in favor of appellee on the ground of adultery. The decree of the circuit court is modified in that respect, and as modified it is affirmed. A discussion of the evidence will serve no useful purpose.
Modified and affirmed.
GARDNER, C. J., and FOSTER, LAWSON, and STAKELY, JJ., concur.